Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellants’ points, on condition that the appellants serve one copy of the typewritten or mimeographed appellants’ points on the attorney for the respondent, and file 6 typewritten or 19 mimeographed copies thereof, together with the original record, with this court on or before October 4, 1960, with notice of argument for the November 1960 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.